DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.


Claim Interpretations - 35 USC § 112, Sixth Paragraph
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims 1-16 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “module,” or “used for”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "communication device, presentation device, processing device, storage device” in claim 1; “environmental variable actuator” in claim 11; “storage device” in claim 13; “communication device” in claim 14; “storage device” in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-16 and 20-21 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Whitelaw et al. (US-2010/0096491-A1), teaches a system for facilitating provisioning of a virtual experience (Figs. 6-7 and ¶0080), the system comprising: a communication device (Figs. 6-7 and ¶0081) configured for: receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle (Fig.3; Fig. 7 and ¶0082; ¶0102), wherein the at least one first sensor data comprises at least one first proximity data corresponding to at least one object in a vicinity of the first vehicle (Fig.3: Steps 54, 56, 58, 60; ¶0114), wherein the at least one first sensor is communicatively coupled to a first transmitter configured for transmitting the at least one first sensor data over a first communication channel (Fig.3; Fig. 7 and ¶0082; ¶0102; ¶0149; ¶0186); receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle (Fig.3; Fig. 7 and ¶0082; ¶0102), wherein the at least one second sensor data comprises at least one second proximity data corresponding to at least one object in a vicinity of the second vehicle (Fig.3: Steps 54, 56, 58, 60; ¶0114), wherein the at least one second sensor is communicatively coupled to a second transmitter configured for transmitting the at least one second sensor data over a second communication channel (Fig.3; Fig. 7 and ¶0082; ¶0102; ¶0149; ¶0186); transmitting at least one first presentation data to at least one first presentation device associated with the first vehicle, wherein the at least one first presentation device configured for receiving the at least one first presentation data over the first communication channel, wherein the at least one presentation device is configured for presenting the at least one first presentation data (Fig.3; Fig. 19 and ¶0082; ¶0114; ¶0137; ¶0149); transmitting at least one second presentation data to at least one second presentation device associated with the second vehicle, wherein the at least one second presentation device configured for receiving the at least one second presentation data over the second communication channel, wherein the at least one presentation device is configured for presenting the at least one second presentation data (Fig.3; Fig. 19 and ¶0082; ¶0114; ¶0137; ¶0149); a processing device configured for: generating the at least one first presentation data based on the at least one second sensor data (Fig. 19 and ¶0137-0138); wherein the generating of the at least one first presentation data is based further on the at least one second proximity data (Fig.3, 10, 19 and ¶0062; ¶0114); generating the at least one second presentation data based on the at least one first sensor data (Fig. 19 and ¶0137-0138); wherein the generating of the at least one second presentation data is based further on the at least one first proximity data (Fig.3, 10, 19 and ¶0062; ¶0114); and a storage device configured for storing each of the at least one first presentation data and the at least one second presentation data (Fig. 13 and ¶0102-0103).
Bulut et al. (US-2016/0165409-A1), teaches at least one first presentation device comprises a first receiver (Fig. 1 and ¶0019-0020); wherein the at least one first sensor data comprises at least one first image data (Fig. 1, 10 and ¶0019; ¶0062); wherein the at least one second sensor data comprises at least one second image data (Fig. 1, 10 and ¶0019; ¶0062); wherein the generating of the at least one first presentation data is based on the at least one second image data (Fig. 1, 10 and ¶0019; ¶0062); wherein the generating of the at least one second presentation data is based on the at least one first image data (Fig. 1, 10 and ¶0019; ¶0062);
Nauseef et al. (US-2016/0195923-A1), teaches a first gaze sensor configured for sensing a first eye gaze (¶0033, ¶0035);
Shadmi (US-2012/0176497-A1), teaches a first see-through display device disposed in a first windshield of the first vehicle (¶0045); storing a first three-dimensional model corresponding to the first vehicle and a second three-dimensional model corresponding to the second vehicle, wherein the generating of the first presentation data is based further on the second three-dimensional model, wherein the generating of the second presentation data is based further on the first three-dimensional model (Fig. 3 and ¶0013-0014; ¶0017); at least one first virtual object model corresponding to at least one first virtual object, wherein the at least one second presentation model comprises at least one second virtual object model corresponding to at least one second virtual object (Fig. 3 and ¶0013-0014; ¶0017);
Found references: 
Takii et al. (US-2019/0215671-A1), teaches an inter-vehicle communication system. In addition, the present disclosure relates to a vehicle system, a vehicle illumination system and a vehicle including the vehicle illumination system (¶0002).
Zhang et al. (US-2019/0035258-A1), teaches management of transportation of services. Specifically, the present disclosure relates to online monitoring of on-route transportation of vehicles (¶0002).
George et al. (US-2019/0317718-A1), teaches the head wearable device may include a transparent display and a non-transparent display. The transparent display may be implemented in or on the head wearable device. The transparent display may be configured to present first content to a user of the head wearable device. The non-transparent display may be implemented in or on the head wearable device. The non-transparent display may be configured to present second content to the user of the head wearable device. The non-transparent display may be viewable at least in part through the transparent display (Abstract; ¶0005).
Kaifosh et al. (US-2019/0228590-A1), teaches repeatedly switch between displaying the first visual representation and the second visual representation until user or third-party input is received and/or in response to a user or third-party command to switch between the two visual representations (¶0105).
Schmirler et al. (US-2018/0130260-A1), teaches VR presentations can comprise three-dimensional (3D) holographic views of a plant facility or a location within a plant facility. Schmirler further teaches in response to a gesture performed by the user and recognizable by the user's wearable visualization device (or in response to a recognizable verbal command), the presentation system can switch from the external view to a 360-degree live video feed delivered to the user's wearable device (¶0051).
When considering Claim 1 as a whole, however, the prior art does not teach the limitation of "receiving at least one first sensor data corresponding to at least one first sensor associated with a first vehicle, wherein the at least one first sensor data comprises at least one first proximity data corresponding to at least one first external real object in a vicinity of the first vehicle, wherein the at least one first sensor data comprises at least one first image data corresponding to at least one first external real object, wherein the at least one first external real object comprises a first cloud, a first landscape feature and a first natural object, wherein the at least one first sensor is communicatively coupled to a first transmitter configured for transmitting the at least one first sensor data over a first communication channel;” “receiving at least one second sensor data corresponding to at least one second sensor associated with a second vehicle, wherein the at least one first sensor data comprises at least one second proximity data corresponding to at least one second external real object in a vicinity of the second vehicle, wherein the at least one second sensor data comprises at least one second image data corresponding to at least one second external real object, wherein the at least one second external real object comprises a second cloud, a second landscape feature and a second natural object, wherein the at least one second sensor is communicatively coupled to a second transmitter configured for transmitting the at least one second sensor data over a second communication channel;” “generating the at least one first presentation data based on the at least one second sensor data, wherein the generating of the at least one first presentation data is based on the at least one second image data, wherein the generating of the at least one first presentation data is based further on the at least one second proximity data;” “generating the at least one second presentation data based on the at least one first sensor data, wherein the generating of the at least one second presentation data is based on the at least one first image data, wherein the generating of the at least one second presentation data is based further on the at least one first proximity data;” as recited by amended independent claim 1 (emphasis added) as described in the specification at figures 1-5 and at least at page 26.

Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claim 20 respectively as a whole, the independent claim is allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619